Citation Nr: 1535653	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-06 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Mullins, Counsel






INTRODUCTION

The Veteran had active service from April 2003 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for TBI and assigned a noncompensable rating, effective as of November 17, 2008.  A subsequent January 2012 rating decision increased the Veteran's disability evaluation to 10 percent, effective November 17, 2008.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of an August 2015 Written Brief Presentation submitted by the Veteran's representative and VA treatment records dated through August 2012, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  While the Agency of Original Jurisdiction (AOJ) has only considered VA treatment records dated through January 2011 in connection with the Veteran's claim, as this matter is being remanded, the AOJ will have the opportunity to consider such newly received evidence in the first instance.  Therefore, no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for his service-connected TBI.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The record reflects that the Veteran was last afforded a VA examination to determine the level of severity of his service-connected TBI in August 2011.  The record further reflects that, since this examination, the Veteran has continued to seek medical treatment with VA.  However, the most recent record of VA medical treatment associated with the record is dated August 2012.  Furthermore, records dated since August 2011 reflect symptoms that may indicate a worsening of TBI, to include socially avoidant behavior, spontaneous weepiness, and intermittent insomnia (April 2012), sleepwalking (May 2012), frequent headaches (July 2012), and had struck his wife in the face (August 2012).   

While the mere passage of time is not a basis for requiring of new examination, the United States Court of Appeals for Veterans Claims has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, in light of the fact that the evidence suggests a possible worsening of TBI symptoms since the August 2011 VA examination and the record does not contain contemporaneous records addressing the level of impairment since such examination, a remand is necessary in order to schedule the Veteran for appropriate VA examinations in order to assess the current nature and severity of his TBI.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, while on remand, updated VA treatment records dated from August 2012 to the present should be obtained.  Finally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include VA treatment records dated since January 2011.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA medical treatment since August 2012.  All records obtained must be associated with the Veteran's claims file.  

2.  Schedule the Veteran for a VA examination before an appropriate physician(s) to determine the current level of severity of his service-connected TBI.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner and the examination report must reflect that these items were reviewed.  The Veteran may require scheduling of multiple special examinations by appropriate examiners to examine each area of dysfunction (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) that may have resulted from his in-service head injury.

The examiner should clearly identify any (and all) TBI residual disability entities, pathology, manifestations.  If any symptoms or pathology that could potentially be found to be residuals of a TBI are attributed (instead) to a separate co-existing disability (either service-connected or nonservice-connected), there should be an explanation for the records as to why such symptom/pathology is attributed to the co-existing disability, and not to TBI.  If any symptoms/pathology noted may be related either to TBI or to a separate co-existing disability (and cannot be dissociated from either) such should also be noted for the record, with explanation.  The examiner is asked to specifically address all of the Veteran's complaints and reports of various symptoms and impairment (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) he believes resulted TBI.

The examiner should also comment on the effect of the Veteran's TBI residuals on his daily life and any potential employment.

The examiner must explain the rationale for all opinions.

3.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claim on appeal based on the entirety of the evidence of record, to include VA treatment records dated since January 2011.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

